Citation Nr: 0940647	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  00-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left leg 
disorder, to include the knee and hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2001.  A transcript of this hearing 
has been associated with the Veteran's VA claims folder.

This case was previously before the Board in September 2003, 
October 2004, and September 2006, at which time the current 
appellate issues were, in pertinent part, remanded for 
additional evidentiary development.  As a preliminary matter, 
the Board finds that the remand directives have been 
substantially completed, and that the evidence of record is 
adequate for resolution of this case.  Therefore, a new 
remand is not required in order to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notice and development necessary for the 
equitable disposition of the instant case have been 
completed.

2.  Although the medical evidence reflects that the Veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressor(s) upon which this diagnosis was based.

3.  The preponderance of the competent medical and other 
evidence of record does not reflect the Veteran developed a 
chronic low back or left leg disorder, to include the knee 
and hip, as a result of active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  A chronic left leg disorder, to include the knee and hip, 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  However, because the VCAA was enacted in November 
2000, subsequent to the December 1999 rating decision that is 
the subject of this appeal, it was impossible to provide 
notice of the VCAA before the initial adjudication in this 
case.  VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  The Board further notes that, in such 
circumstances, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran was provided with VCAA notification letters 
dated in July 2001, January 2005, July 2005, December 2006, 
June 2008 and September 2008 followed by readjudication of 
the claims by various Supplemental Statements of the Case 
with the most recent being in January 2009.  Taken together, 
these letters informed the Veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the December 2006 and June 2008 letters 
informed the Veteran of the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the December 2006 letter requested that 
he provide detailed information regarding the purported 
stressor(s) upon which his claim of PTSD was based.

The Board further notes that certain notification procedures 
must be followed as the veteran has claimed entitlement to 
service connection for PTSD, in part, based on personal 
trauma.  Specifically, VA regulations provide that VA will 
not deny a PTSD claim that is based on in-service personal 
trauma without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
Here, the record reflects that the Veteran was advised of 
these sources via the December 2006 VCAA letter, specifically 
VA Form 21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment and personnel 
records are on file, as are various post-service medical 
records.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claims, to 
include at the May 2001 Board hearing.  Nothing indicates the 
Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  The Board also 
notes that efforts were made to verify his purported 
stressor(s) through official channels, including letters sent 
in January 2005 to individuals the Veteran identified as 
being able to confirm his stressor(s).  Similarly, records 
were requested from the Social Security Administration, which 
responded that after an exhaustive and comprehensive search 
it could not locate any such records concerning the Veteran.  
Moreover, he was accorded VA medical examinations regarding 
this case in May 2000, July 2000, October 2007, July 2008, 
and October 2008.  Although these examinations included 
competent medical findings regarding the etiology of the 
claimed disabilities, for the reasons detailed below the 
Board notes that the resolution of the appeal depends upon 
what occurred, or did not occur, during active service; i.e., 
the resolution of this appeal is not dependent upon issues 
which require a competent medical opinion.  Thus, no 
discussion regarding the adequacy of the examinations is 
required.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board does note, however, that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

The Veteran essentially contends that he has PTSD due to 
being physically assaulted by his sergeant during basic 
training, for which he had to be hospitalized.  He provided 
details regarding this incident in various statements, as 
well as at his May 2001 hearing.  He has also indicated that 
he injured his back and left leg as a result of this assault.  
Moreover, the record does not indicate any other basis for a 
grant of service connection other than being directly related 
to the in-service incident identified by the Veteran.

Initially, the Board observes that the Veteran's service 
treatment records contain no entries which support his 
account of the assault by his sergeant during basic training, 
to include his contention that he was hospitalized.  Further, 
the only indication of any of the claimed disabilities in 
these records is a reference to his having injured his left 
knee in football on an August 1967 Report of Medical History 
completed in conjunction with his induction into service; 
i.e., it was indicated he had injured his left knee prior to 
service.  However, the Veteran indicated on that Report that 
his knee was "OK now."  Moreover, his lower extremities, 
spine, and psychiatric condition were all evaluated as normal 
on the induction examination itself, as well as on his June 
1969 separation examination.  The Board also notes that on a 
Report of Medical History completed in conjunction with the 
separation examination, the Veteran himself indicated he had 
not experienced recurrent back pain, "trick" or locked 
knee, or nervous trouble of any sort.  The service treatment 
records contain no entries indicating a diagnosis of or 
treatment for the low back, left leg, or a psychiatric 
condition.  

In addition to the foregoing, the Board observes that there 
is no indication of any treatment for the claimed 
disabilities until years after service.  For example, the 
first post-service evidence of back problems appear to be 
records dated in 1972, approximately 3 years after service.  
The Board also finds it significant that the evidence 
indicates he sustained injuries in the 1980s as a result of a 
bus accident, including to the back.  Among other things, he 
indicated injuries to his back and neck as a result of this 
accident at a June 1986 VA medical examination, and indicated 
he had psychiatric problems from this accident.  
Nevertheless, it should be noted that he indicated he "...just 
started shaking one day, sweating" during his active 
service.  He gave no indication of any problems associated 
with the left leg on this examination.  The first indication 
of a left leg disorder, to include the knee and hip, appears 
to be records dated in the 1990s.

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

I.  PTSD

In addition to the rules of service connection noted above, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Because the Veteran contends he has PTSD due to an in-service 
assault, the Board observes that in Patton v. West, 12 Vet. 
App. 272, 278 (1999), the Court pointed out that there are 
special evidentiary procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION MANUAL M21-1, 
Part III, para. 5.14c (February 20, 1996), and former M21-1, 
Part III, para. 7.46(c)(2) (October 11, 1995).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3).

In this case, the Board observes that there is competent 
medical evidence of record diagnosing the Veteran with PTSD 
based upon his account of the in-service assault from his 
sergeant.  Specifically, statements dated in June 2001 and 
June 2004 from a VA staff psychologist.  His treatment 
records also include findings of PTSD.  Therefore, resolution 
of this case depends upon whether the evidence supports the 
Veteran's account of this purported stressor.

In this case, after a thorough review of the evidence, the 
Board must find that the record does not confirm the 
Veteran's stressor.  As already noted, there is no indication 
of any such assault in the service treatment records, to 
include the Veteran's purported hospitalization as a result 
of he injuries sustained from this assault.  There is also no 
indication of any such incident in his service personnel 
records.  Moreover, neither his service records, nor the 
other records contemporaneous to service, reflect the type of 
behavior changes identified by 38 C.F.R. § 3.304(f)(3) as 
indicating an assault nor does it include the type of 
alternative evidence identified by this regulation.  In fact, 
an October 2007 VA psychiatric examination found that the 
Veteran did not report symptoms consistent with PTSD 
associated with a personal assault, noting that his service 
records showed he advanced through the ranks to E5 with 
excellent performance evaluations, no disciplinary 
proceedings, and no documented psychiatric treatment.  

In addition, the Board notes that the only response received 
from the January 2005 letters requesting verification of the 
assault was from an individual who stated he could not verify 
the incident.  The Board also finds it significant that the 
Veteran has been found to be a poor historian by various VA 
examiners in his account of his medical history.  For 
example, the June 1986 VA examiner noted that he was "an 
extremely vague and rambling historian, and some of the 
specifics may be doubtful."  Similarly, the October 2007 VA 
psychiatric examiner noted that the Veteran was "an 
inconsistent historian, and some of the information he 
provided may not be accurate."

In view of the foregoing, the Board must find that the 
purported in-service assault has not been verified; i.e., the 
evidence does not support a finding that the purported 
assault actually occurred.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Accordingly, any 
competent medical opinion linking the etiology of a current 
psychiatric or other disability to this incident is not 
entitled to probative value.  

For these reasons, the Board find that the preponderance of 
the evidence is against the Veteran's PTSD claim, and it must 
be denied.



II.  Back and Left Leg

The Board notes that, as with the Veteran's PTSD claim, there 
is competent medical evidence linking the Veteran's current 
low back and left knee disabilities to active service.  
Specifically, an October 2008 VA examiner opined that, based 
on review of the claims folder, history, and examination the 
Veteran's chronic low back pain syndrome was at least as 
likely as not a result of injuries during service.  However, 
the only in-service back injuries noted on this examination 
were those sustained from the purported assault from his 
sergeant.  Similarly, the same examiner opined that a current 
left knee disorder was related to an injury sustained playing 
football October 2, 1967, and that such a record was present 
in the claims folder.  In spite of the assertion from the 
examiner, the Board can find no record of any such injury 
from October 1967 in the evidence of record, nor could the RO 
as documented by the January 2009 SSOC.  The only similar 
injury indicated by the record was the August 1967 record 
indicating a pre-service football injury.  The examiner also 
noted that the Veteran was thrown on this knee during the 
assault.  It is also noted that the VA examiner opined that 
the current left hip disorder was not related to service.

As detailed in the adjudication of the PTSD claim, the record 
does not support a finding that the purported in-service 
assault actually occurred, and any competent medical opinion 
linking the etiology of a current psychiatric or other 
disability to this incident is not entitled to probative 
value.  

The Board acknowledges that the Veteran has indicated 
continuity of symptomatology of the back and left leg since 
the purported in-service assault, and the holding in 
Jandreau, supra, indicates such evidence can support a 
medical opinion relating such a disability to service.  
However, the Veteran has indicated that all of the current 
disabilities which are the subject of this appeal are the 
result of the purported in-service assault, and the Board has 
found that this incident did not occur.  Further, the Board 
reiterates that all of the claimed conditions were evaluated 
as normal on the separation examination, and the Veteran 
himself indicated on the pertinent Report of Medical History 
that he had not experienced any such problems during service.  
As such, the Board concludes that the assertion of continuity 
of symptomatology is refuted by the evidence of record and a 
basis for a favorable resolution of these issues has not been 
presented.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left leg disorder, to 
include the knee and hip, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


